Callahan, J.
(dissenting). I dissent and vote to affirm on the ground that there is a question for the jury with regard to the extent and proximate cause of the damage. Nor in my opinion can it be said as a matter of law on this record that plaintiff was guilty of willful refusal to answer relevant questions on his examination by defendants. It is, therefore, improper to dismiss the present complaint. However, the trial court was justified in its discretion in setting aside the verdict of the jury on the ground that it was contrary to the weight of the evidence.
Peck, P. J., Glennon, Dore and Cohn, JJ., concur in Per Curiam opinion; Callahan, J., dissents in opinion.
Order, so far as appealed from by the defendants, reversed and their motions to dismiss the complaint granted, with costs. Settle order on notice.